Citation Nr: 1301511	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  08-38 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative joint disease, degenerative disc disease, and spinal stenosis of the lumbar spine. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a 20 percent evaluation for degenerative changes of the lumbar spine at L5-S1.  In January 2007, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in December 2008.

In October 2008, the RO increased the Veteran's disability rating for degenerative joint disease, degenerative disc disease, and spinal stenosis of the lumbar spine to 40 percent, effective January 12, 2006.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In July 2012, the Veteran presented sworn testimony during a Travel Board hearing in Atlanta, Georgia, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

As the Veteran is challenging the disability rating assigned for his low back disability, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of his claim of entitlement to an increased rating for his low back disability and the adjudication of his claim for TDIU.

The Board's review of the paper claims file and electronic claims file revealed two VA/VA-QTC examinations and multiple VA treatment records that have been created and associated with the paper or electronic claims file since the last supplemental statement of the case, dated in December 2009.  Notably, the paper claims file includes VA treatment records dated from February 2010 to April 2011 and a February 2011 VA examination report.  The electronic claims file includes these documents as well as additional VA treatment records dated from November 2010 to August 2012 and a June 2011 VA-QTC examination report.  These examinations and treatment records specifically address the Veteran's low back disability.  This evidence, though pertinent to the Veteran's claims, has not been considered by the Agency of Original Jurisdiction (AOJ) and was submitted without a waiver of the AOJ's initial consideration of this evidence.  While the Board may solicit a waiver of AOJ initial consideration of this evidence in accordance with Chairman's Memorandum No. 01-05-09 (May 25, 2005), as there is need for a remand for other reasons as detailed below, in this case the law requires that the Board return the appeal to the AOJ for initial consideration of the new evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1304(c) (2012).

The Veteran testified at his July 2012 Board hearing that he was in receipt of disability benefits from the Social Security Administration (SSA).  However, these records have not yet been obtained and associated with the claims file.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  See 38 C.F.R. § 3.159(c)(2) (2012).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As the Veteran's testimony indicates that there are outstanding SSA records that are relevant to his appeal, the case must be remanded so that the AMC may attempt to obtain any relevant SSA records.

The Veteran also claimed at his July 2012 Board hearing that his low back disability had worsened since his last VA/VA-QTC examination.  On remand the RO shall consider whether the evidence of record, including any other additional evidence obtained, warrants the solicitation of another VA examination to evaluate the current severity of his low back disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 3.327(a) (2012).  

Additionally, the VA treatment records that have been associated with the claims file indicate that the Veteran has received private treatment for his low back disability, including from Dr. George, an orthopedist in Savannah, Georgia.  See VA treatment record, November 2007.  On remand, the Veteran should be afforded an opportunity to provide any records from Dr. George or to submit a release of information so that VA may obtain these records on his behalf.

Finally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

With regard to the Veteran's claim of entitlement to TDIU, the Board notes that the readjudication of his claim for an increased rating for a low back disability may impact this claim.  Therefore, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, following the development and readjudication of the Veteran's increased rating claim, the AMC must readjudicate his claim for TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Dublin, Augusta, and Atlanta VA Medical Centers, and any other VA facility identified by the Veteran,  and relating to the low back, should be obtained and added to the claims folder.

2.  Obtain and associate with the claims file any SSA records for the Veteran, including any decision on a claim for disability benefits and any medical records relied upon to make such a decision.  If, after making reasonable efforts, the RO/AMC cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The RO/AMC must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

3.  Contact the Veteran and ask him to provide a signed release of information for the above-referenced treatment records from his private orthopedist, Dr. George, as well as any other treatment records that are relevant to his claims.  If the Veteran returns completed release(s) of information, the AMC should obtain these records and associate them with the claims file.

4.  After completing the above actions, undertake and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above.  This shall include affording the Veteran the opportunity to have a VA examination if such examination is necessary to fully and fairly adjudicate the Veteran's claims.  Thereafter, the claim of entitlement to an increased rating for degenerative joint disease, degenerative disc disease, and spinal stenosis of the lumbar spine, and TDIU, should be readjudicated.    If either of the claims remains denied, a statement of the case/supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


